Case 0:21-cv-60662-WPD Document 12 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                          Case No.: 0:21-cv-60662-DIMITROULEAS/SNOW


  ADAM SUMMERS,
  individually and on behalf of all others similarly situated,

          Plaintiff,

  v.

  RESTORE WEST DELRAY, LLC d/b/a
  RESTORE HYPER WELLNESS, a Florida
  limited liability company,

          Defendant(s).
                                                 /

                                    NOTICE OF SETTLEMENT

          Defendant, Restore West Delray, LLC (“Defendant”), by and through its undersigned

  counsel, hereby submits this Notice of Settlement and states that the parties have reached a

  settlement in principle regarding this case and are presently drafting, finalizing, and executing

  the formal settlement documents. Upon full execution of the same, the parties will file the

  appropriate dismissal documents. As a result, Defendant respectfully requests that this Court stay

  its deadline to respond to the Order to Show Cause [DE 8] so that the parties may finalize the

  settlement, and only require a response if the pending settlement is not finalized and the parties

  do not file appropriate dismissal documents.

  Date: April 9, 2021




  1304900.1
Case 0:21-cv-60662-WPD Document 12 Entered on FLSD Docket 04/09/2021 Page 2 of 2




                                              Respectfully submitted,

                                              /s/ Joseph A. Apatov
                                              Joseph A. Apatov, Esq.
                                              Florida Bar # 93546
                                              Kerry A. Cummings, Esq.
                                              Florida Bar #43632
                                              McGLINCHEY STAFFORD
                                              One East Broward Blvd., Suite 1400
                                              Fort Lauderdale, FL 33301
                                              Primary E-Mail: japatov@mcglinchey.com
                                                             kcummings@mcglinchey.com
                                              Secondary Email: rwalters@mcglinchey.com
                                              Telephone: (954) 356-2501
                                              Facsimile: (954) 333-3846
                                              Counsel for Defendant Restore West Delray

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 9, 2021, the foregoing was electronically filed with

  the Clerk of the Court by using the CM/ECF electronic filing system which will automatically

  send a copy to all counsel of record in this case registered on the CM/ECF system.


                                                      /s/ Joseph A. Apatov
                                                      Joseph A. Apatov, Esq.




  1304900.1
